Citation Nr: 9923388	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1958 to August 
1967 and from August 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contentions regarding the increased severity of his service-
connected disabilities.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In May 1999 the appellant submitted a statement by Jose E. 
Irizarry, M.D., which stated his evaluation of the 
appellant's back disabilities.  The appellant did not waive 
consideration by the RO of this evidence.  See 38 C.F.R. § 
20.1304 (1998).

Further, the appellant underwent a VA examination in December 
1997.  In addition to the appellant's service-connected 
arthritis of the lumber spine, the examiner diagnosed L3-L4, 
L4-L5 degenerated discs with calcified bulging fibrosis, 
spondyloarthritis of the dorsal and lumbar spine, and right 
T8 thoracic radiculopathy.

In May 1998 the examiner opined that there was not sufficient 
medical evidence to establish that the degenerative discs and 
the thoracic radiculopathy were related etiologically to the 
appellant's service-connected back disability.

However, the examiner never stated which symptoms noted at 
the December 1997 VA examination were attributable to the 
appellant's service-connected arthritis of the lumbar spine 
and which symptoms were attributable to the other diagnoses.  
See 38 C.F.R. § 4.14 (1998) (In establishing the service-
connected evaluation, the use of manifestations not resulting 
from service-connected disease or injury are to be avoided.).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should review the May 1999 
statement by Dr. Irizarry.

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
evaluate the severity of his service-
connected arthritis of the lumbar spine.  
The RO should request that the examiner 
differentiate between the symptoms 
attributable to the appellant's service-
connected arthritis of the lumbar spine 
and those symptoms that are related to 
other diagnoses.  If the examiner is 
unable to distinguish between the 
symptoms of the different diagnoses, the 
examiner should state that specifically.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












